Case 1:18-cv-01962-LPS Document 236 Filed 03/31/21 Page 1 of 2 PageID #: 9239



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

SILVERGATE PHARMACEUTICALS, INC.,                    )
                                                     )
                      Plaintiff,                     )
                                                     )
       v.                                            )   C.A. No. 18-1962 (LPS)
                                                     )   C.A. No. 19-1067 (LPS)
BIONPHARMA INC.,                                     )   C.A. No. 20-1256 (LPS)
                                                     )
                      Defendant.                     )

                                   NOTICE OF LODGING

       PLEASE TAKE NOTICE that the native files attached as Exhibits 6-9 and Exhibits 13-16

to the March 31, 2021 Declaration of Jeffery A. Stec, Ph.D., are being lodged herewith.

                                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
OF COUNSEL:
                                                  /s/ Megan E. Dellinger
Wendy L. Devine
Kristina M. Hanson                                Jack B. Blumenfeld (#1014)
Yan-Xin Li                                        Megan E. Dellinger (#5739)
WILSON SONSINI GOODRICH & ROSATI                  1201 North Market Street
One Market Plaza, Spear Tower, Suite 3300         P.O. Box 1347
San Francisco, CA 94105                           Wilmington, DE 19899
(415) 947-2000                                    (302) 658-9200
                                                  jblumenfeld@morrisnichols.com
Natalie J. Morgan                                 mdellinger@morrisnichols.com
WILSON SONSINI GOODRICH & ROSATI
12235 El Camino Real, Suite 200                   Attorneys for Plaintiff Silvergate Pharmaceuticals, Inc.
 San Diego, CA 92130-3002
 (858) 350-2300

Ty W. Callahan
Granville C. Kaufman
WILSON SONSINI GOODRICH & ROSATI
633 West Fifth Street, Suite 1550
Los Angeles, CA 90071
(323) 210-2900

March 31, 2021
Case 1:18-cv-01962-LPS Document 236 Filed 03/31/21 Page 2 of 2 PageID #: 9240




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2021, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

March 31, 2021, upon the following in the manner indicated:

 Kenneth L. Dorsney, Esquire                                         VIA ELECTRONIC MAIL
 Cortlan S. Hitch, Esquire
 MORRIS JAMES LLP
 500 Delaware Avenue, Suite 1500
 Wilmington, DE 19801-1494
 Attorneys for Defendant

 Andrew M. Alul, Esquire                                             VIA ELECTRONIC MAIL
 Roshan P. Shrestha, Esquire
 Richard T. Ruzich, Esquire
 TAFT STETTINIUS & HOLLISTER LLP
 111 East Wacker Drive, Suite 2800
 Chicago, IL 60601
 Attorneys for Defendant


                                            /s/ Megan E. Dellinger
                                            _______________________________
                                            Megan D. Dellinger (#5739)
